876 F.2d 894
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KENTUCKY STATE DISTRICT COUNCIL OF CARPENTERS, Plaintiff-Appellant,v.SULLIVAN & COZART, INC., Defendant-Appellee.
No. 88-6279.
United States Court of Appeals, Sixth Circuit.
June 15, 1989.

Before KEITH and WELLFORD, Circuit Judges, and HORACE W. GILMORE, District Court Judge.*
PER CURIAM:


1
Appellant, Kentucky State District Council of Carpenters, appeals the district court's order granting Sullivan & Cozart's ("the Company") motion for Judgment on the Pleadings in this action to set aside the arbitrator's award in favor of the Company.


2
We have carefully reviewed the briefs and record filed in this case, and have heard oral argument from counsel.  Upon review, we find no error by the district court warranting reversal.  We, therefore, affirm the order of the district court, the Honorable Charles M. Allen, Senior Judge, Western District of Kentucky, based upon the reasoning in its Memorandum Opinion entered on October 20, 1988.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation